Citation Nr: 1134625	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty for training from June 1990 to October 1990 and active duty from February 2003 to June 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  When this case was previously before the Board in September 2009 and March 2011, it was remanded for additional development of the record and for a personal hearing, respectively.  The case has now been returned for further appellate consideration.  

A Travel Board hearing was held in December 2008 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  A videoconference hearing was held in May 2011before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is also of record.  

The issue of entitlement to service connection for sleep apnea as secondary to service-connected depression was raised by the Veteran at the May 2011 video conference hearing.  This theory of entitlement had not previously been raised.  Therefore, the issue (as reflected on the title page) has been rephrased accordingly.  The Court has clarified that while there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.



REMAND

The evidence of a current obstructive sleep disorder is of record.  Specifically, it is noted that the Veteran alleges that she has sleep apnea that had its onset while she was deployed to Iraq from April 2003 to April 2004.  In the alternative, the Veteran recently raised the issue of entitlement to sleep apnea as secondary to her service-connected depressive disorder. 

In September 2009, the Board remanded the claim for additional VA examination and opinion regarding whether the Veteran's obstructive sleep apnea was of service origin.  The requested examination was conducted in December 2009.  

Subsequently, the Veteran contended a new theory of entitlement at the May 2011 video conference hearing.  At that time she asserted that her sleep apnea might be secondary to her service connected psychiatric disorder.  No VA physician has been asked to provide an opinion regarding a possible medical nexus between the Veteran's sleep disorder and her depressive disorder.  

The law provides that VA shall make reasonable efforts to notify a Claimant of the evidence necessary to substantiate a claim and requires VA to assist a Claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  She has not been provided notice concerning secondary service connection as the theory has just been raised.  Such assistance includes providing the Claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with all pertinent notice concerning secondary service connection to include the evidence needed to establish entitlement to the benefit.

2.  A VA claims file review should be scheduled with an appropriate VA medical expert to determine the nature and etiology of the Veteran's current sleep disorder.  The VA examiner should thoroughly review the Appellant's claims file and note this has been accomplished in the examination reports.

The VA examiner should determine whether the Appellant's diagnosed obstructive sleep disorder is causally related to the Veteran's service-connected disabilities, in particular, to his service-connected depressive disorder.  The VA examiner should also determine whether the Appellant's diagnosed obstructive sleep disorder was aggravated (permanently made worse) by the Veteran's service-connected disabilities, in particular, by his service-connected depressive disorder.  The examination report should reflect that the examiner reviewed the claims folder.  All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.

If the VA examiner determines that diagnostic testing or physical examination of the Appellant is necessary, such should be scheduled.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Thereafter, the AMC should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AMC should review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case (SSOC) should be provided to the Appellant and her representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


